Exhibit 10.41
June 25, 2008
Mr. Fritz Hirsch
c/o Sassy, Inc.
2101 Waukegan Road, Suite 203
Bannockburn, IL 600015
Dear Fritz:
     This letter serves to confirm the terms and conditions of your continuing
employment as President of Sassy, Inc. (“Sassy”), a wholly-owned subsidiary of
Russ Berrie and Company, Inc. (“RUSS”). Please be advised of the following
elements of compensation:
     1. BASE COMPENSATION. Your base salary, effective January 1, 2008, will be
at an annual rate of $390,000 and will be payable bi-weekly in accordance with
Sassy’s normal payroll practices.
     2. INCENTIVE COMPENSATION. Your 2008 incentive compensation (bonus) program
(the “IC Plan”), and eligibility therefor, is set forth on Exhibit A attached
hereto and incorporated herein. Your performance targets under the IC Plan will
be established annually by the Compensation Committee of the Board of Directors
of RUSS, in consultation with the CEO of RUSS and you.
     3. STOCK OPTIONS. The possible issuance of equity awards in 2008 has not
yet been specifically determined. However, when such determination is made and
approved by the Compensation Committee of RUSS’ Board of Directors, you will be
considered for a grant of equity at the level of other senior executives at RUSS
who will be considered for such grant. The options will be granted under and
pursuant to the Company’s 2004 Stock Option, Restricted and Non-Restricted Stock
Plan or a successor plan. Possible future grants of equity awards shall be at
the sole discretion of the Compensation Committee of the Board of Directors of
RUSS.
     4. BENEFITS. You will continue to be eligible to participate in Sassy’s
pension, life insurance, hospitalization, major medical and other employee
benefit plans to which you have heretofore been eligible and their successor
and/or replacement plans (to the extent that they continue to be offered to
eligible employees). You shall also be eligible for any new or enhanced employee
benefit plans generally applicable to senior executives of Sassy that are
approved by the Compensation Committee of RUSS in the future.

1



--------------------------------------------------------------------------------



 



     5. VACATION. You will continue to be eligible for four weeks paid vacation
per year in accordance with Sassy’s policies. You will also continue to be
entitled to the paid holidays and other paid leave set forth in Sassy’s
policies.
     6. COMPANY CAR. You will continue to be entitled to the benefit of Sassy’s
lease of an Audi A6. Upon the expiration of that lease, you shall be entitled to
the same level of benefits relating to the same or similar lease of an
automobile on your behalf.
     7. SEVERANCE. In the event that your employment with Sassy is terminated
for reason other than Cause (as defined in RUSS’ Change-in-Control Severance
Plan) or your own voluntary resignation, then you will be eligible to receive
severance in accordance with RUSS’ Severance Plan for Domestic Vice Presidents
(and Above) (the “VP Policy”) in accordance with at least such VP Policy’s
current terms and provisions, as further supplemented and revised below, for a
period equal to the longer of (i) the period ending December 31, 2009 or
(ii) the period ending twelve months from the date of termination. A copy of the
VP Policy is attached hereto as Exhibit B. References in the VP Policy to
“Company” shall be read as references to “Sassy” and references to the
“severance payments” or “severance period” shall be read as references to the
severance period as modified hereby. By way of supplement to the VP Policy,
should you obtain gainful employment during the severance period and that
employment is at a base compensation rate less than your severance compensation
rate, then you shall be entitled to the difference between those rates until the
earlier of (i) the end of the severance period, and (ii) your obtaining gainful
employment at a base compensation rate that is not less than the severance
compensation rate. By way of revision to the VP Policy, you shall be entitled to
the benefits of a company car (described under paragraph 6 of the Employment
Agreement) for the duration of the severance period. Also by way of revision to
the VP Policy, you shall be entitled to the benefits of the VP Policy in the
event that you terminate your employment for “Good Reason,” as such term is
defined in the RUSS Change in Control Severance Plan (the “CIC Plan”); provided,
that requiring you to travel to Sassy’s Michigan office or other offices
maintained by RUSS (or other domestic or international travel incident to your
employment) on a regular basis shall not be considered Good Reason; and
provided, further, that changes in your reporting structure outside of the Sassy
organization shall not trigger clause (A) of such definition. In addition, you
are currently eligible to participate in the CIC Plan, a copy of which is
attached hereto as Exhibit C. The parties acknowledge that RUSS intends to amend
the VP Policy and the CIC Plan during 2008 to bring such plans into compliance
with the provisions of Section 409A of the Internal Revenue Code. RUSS
acknowledges that any such amendments will not be intended to reduce the dollar
value of your potential benefits under such plans.
     8. TERM. The term of your employment will be for the period ending
December 31, 2009. For the avoidance of doubt, the expiration of the term set
forth herein will not affect your rights to severance, which shall be governed
by the provisions of paragraph 7 above. In the event that Sassy elects not to
renew this Agreement beyond the expiration of the term hereof (other than for
Cause), such election shall be deemed to be a termination without cause, and you
shall be entitled to the severance set forth in paragraph 7 above.

2



--------------------------------------------------------------------------------



 



     9. CONFIDENTIALITY. You shall, during and after your employment by Sassy
and except in connection with performing services on behalf of (or for the
benefit of) Sassy or any of its parents, subsidiaries or affiliates (the
“Employer Group”), keep secret and retain in the strictest confidence all
confidential, proprietary and non-public matters, tangible or intangible, of or
related to the Employer Group, its stockholders, subsidiaries, affiliates,
successors, assigns, officers, directors, attorneys, fiduciaries,
representatives, employees, licensees and agents including, without limitation,
trade secrets, business strategies and operations, customer lists,
manufacturers, material suppliers, financial information, personnel information,
legal advice and counsel obtained from counsel, information regarding
litigation, actual, pending or threatened, research and development, identities
and habits of employees and agents and business relationships, and shall not
disclose them to any person, entity or any federal, state or local agency or
authority, except as may be required by law. Notwithstanding the foregoing,
nothing in this Agreement or elsewhere shall prohibit you from making any
statement or disclosure (i) to the extent required by law; (ii) to the extent
required by subpoena or other legal process (upon receipt of which you shall
immediately give Sassy and RUSS written notice thereof in order to afford the
same an opportunity to contest such disclosure); (iii) with the Employer Group
‘s prior written consent; or (iv) in confidence to an attorney for the purpose
of obtaining legal advice. Upon termination of your employment with Sassy, you
shall return to Sassy all confidential, proprietary and non-public materials,
and any other property of Sassy or the Employer Group, in your possession.
     10. NON-COMPETE; NONSOLICITATION. You agree that during your employment by
Sassy and for a period thereafter during which you receive any severance
payments hereunder (the “Post-Employment Period”), you shall not, directly or
indirectly, engage or be interested in (as owner, partner, stockholder,
employee, director, officer, agent, fiduciary, consultant or otherwise), with or
without compensation, any business whose products or activities compete in whole
or in part with the products or activities of any member of the Employer Group
anywhere within the United States or in any other jurisdiction in which any
member of the Employer Group offers products for sale, provided, however, that
you may purchase or otherwise acquire up to (but not more than) two percent of
any class of securities of any enterprise (but without otherwise participating
in the activities of such enterprise) if such securities are listed on any
national or regional securities exchange or have been registered under Section
12(g) of the Securities Exchange Act of 1934. You also agree that during the
Post-Employment Period, you shall not, directly or indirectly, solicit the
employment or retention of (or attempt, directly or indirectly, to solicit the
employment or retention of or participate in or arrange the solicitation of the
employment or retention of) any person who is to your knowledge then employed or
retained by any member of the Employer Group.
     11. NONDISPARAGEMENT. You shall, after your employment with Sassy has
terminated, refrain from any action that could reasonably be expected to harm
the reputation or goodwill of any member of the Employer Group and any
shareholder holding more than 5% of any such member’s voting securities,
including, without limitation, making derogatory comments about the character or
ability of any directors, officers, employees, shareholders, agents or
representatives of any member of the Employer Group. Each member of the Employer
Group shall, after your employment with Sassy has terminated, refrain from any
action that could

3



--------------------------------------------------------------------------------



 



reasonably be expected to harm your reputation, including, without limitation,
making derogatory comments about your character or ability.
     12. REMEDY FOR BREACH AND MODIFICATION. You acknowledge that the provisions
of this Agreement are reasonable and necessary for the protection of the
Employer Group and that the Employer Group may be irreparably damaged if these
provisions are not specifically enforced. Accordingly, you agrees that, in
addition to any other relief or remedies available to the Employer Group, the
Employer Group shall be entitled to seek appropriate temporary, preliminary and
permanent injunctive or other equitable relief for the purposes of restraining
you from any actual or threatened breach of or otherwise enforcing these
provisions and no bond or security will be required in connection therewith. In
addition, notwithstanding any provision in this Agreement to the contrary, if
you breach any of the provisions of Sections 9, 10 or 11 of this Agreement at
any time and such breach is either (x) willful and not inconsequential or (y) in
a material respect and not cured promptly after notice from the Employer Group,
you shall not thereafter be entitled to any payments or benefits under this
Agreement or any severance program.
     13. SEVERABILITY. If any provision of this Agreement is deemed invalid or
unenforceable, such provision shall be deemed modified and limited to the extent
necessary to make it valid and enforceable.
     14. EXPENSES. Each of Sassy and you shall bear its own expenses for the
preparation and negotiation of this Agreement, provided that Sassy shall
reimburse you for your legal fees with respect to this Agreement up to a maximum
of $10,000.
     Sassy and RUSS reserve the right to change or modify these programs.
Subject to paragraph 9 above, employment with Sassy and/or RUSS is considered
“at-will” and does not represent a specific guarantee.

     
 
  Very truly yours,
 
   
 
  /s/ Bruce G. Crain
 
   
 
  Bruce G. Crain
 
  President and CEO

ACCEPTED AND AGREED:

     
/s/ Fritz Hirsch
 
Fritz Hirsch
    

4